Citation Nr: 0329180	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability on a secondary basis.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 (2003), based on 
convalescence following hospitalization in October 2000.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in June 2001, the RO denied the 
veteran's claim for a temporary total disability rating 
pursuant to the provisions of 38 C.F.R. § 4.30 based on a 
period of hospitalization in October 2000.  The veteran has 
also submitted a timely appeal of a March 2002 rating action 
that denied service connection for a disability of the 
cervical spine and an increased rating for his service-
connected lumbosacral strain.  

The issue of entitlement to an increased rating for 
lumbosacral strain will be addressed in the REMAND following 
the ORDER section below.


FINDINGS OF FACT

1.  Service connection is in effect for lumbosacral strain, 
rated as 10 percent disabling, and for chronic sprain of the 
left ankle, rated as noncompensable.

2.  There is no demonstration by competent (clinical) 
evidence of record of a relationship between the veteran's 
cervical spine disability, which was initially manifested 
many years after service, and his service-connected 
lumbosacral strain or left ankle sprain.

3.  The veteran was admitted to a private hospital in October 
2000, and received no treatment for a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A disability of the cervical spine is not proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2003).

2.  A temporary total disability rating under the provisions 
of 38 C.F.R. § 4.30 based on convalescence following 
hospitalization in October 2000 is not warranted.  38 C.F.R. 
§ 4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, VA letters to the veteran, to 
specifically include as dated in February 2002, and the 
statement of the case issued in June 2002, informed the 
appellant of the evidence necessary to substantiate his 
claim, as well as VA development activity.  As such, VA's 
duty to notify has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service VA and 
private treatment reports.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record.  There is 
nothing in the record to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to the cervical spine.

The veteran was admitted to a private facility in October 
2000.  Hospital records indicate that he had no significant 
past medical history.  He presented with a one-day history of 
decreased amylase and it was reported that he had had to be 
carried by his friends the previous day.  It was noted that 
he felt tingling and a sensation of numbness everywhere.  He 
complained of increased numbness and pain in the right upper 
extremity and right shoulder pain radiating down the 
anterolateral aspect into the fingers.  He related that he 
had been complaining of pain and tingling for the previous 
month.  During the hospitalization a C6, C7 anterior cervical 
discectomy and fusion was performed.  The diagnosis on 
discharge was right C7 radiculopathy.

The veteran was afforded a VA examination of the spine in 
February 2002.  It was reported that the veteran had 
complaints concerning his lower back and he also stated that 
he had neck pain.  He was still doing physical and 
occupational therapy following his neck surgery.  He claimed 
that since 1998 he had developed pain in the neck and 
shoulder of gradual onset without any injury.  Following an 
examination, the pertinent diagnosis was residual evidence of 
weakness of cervical fusion and spondylosis with some 
weakness of the right upper arm.  The examiner opined that 
there was no relationship between the veteran's cervical 
spine condition with weakness of the right arm and his 
lumbosacral spine disability.  

The veteran has been granted service connection for 
lumbosacral strain, evaluated as 10 percent disabling; and 
for chronic sprain of the left ankle, evaluated as 
noncompensable.

Analysis 

A.  Service connection for a cervical spine disability 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran does not argue, and the record does not otherwise 
establish, that the veteran's cervical spine disability had 
its onset in service.  Rather, he asserts that it is 
secondary to his service-connected lumbosacral strain.  The 
only evidence in support of this allegations, however, 
consists of the veteran's own statements regarding such a 
relationship.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, the veteran's lay 
assertions to the effect that his cervical spine disability 
is related to his service-connected lumbosacral spine 
disability are neither competent nor probative of the issue 
in question.  The Board emphasizes that following a VA 
examination of the spine in February 2002, the examiner 
concluded that there was no etiological relationship between 
the veteran's cervical spine and lumbosacral spine 
disabilities.  There is no competent medical evidence to the 
contrary.  Additionally, there is no competent medical 
evidence of a relationship between the cervical spine 
disability and service-connected left ankle disability.  The 
Board concludes that the medical evidence against the claim 
is of greater probative value than the veteran's unsupported 
statements made in behalf of his claim for monetary benefits.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
cervical spine disability on a secondary basis.

B.  A temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.

A prerequisite to an award of benefits pursuant to 38 C.F.R. 
§ 4.30 is that the treatment must have been for a service-
connected disability.  In this case, when he was hospitalized 
in October 2000, there is no indication in the record that 
the veteran received any treatment for his service-connected 
lumbosacral strain or service-connected left ankle sprain.  
These are the only disabilities for which service connection 
has been established.  In Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  Accordingly, there is no 
basis on which a grant may be predicated.  




ORDER

Service connection for a cervical spine disability is denied.

A temporary total disability rating for convalescence under 
the provisions of 38 C.F.R. § 4.30 is denied.


REMAND

The veteran also asserts that a higher rating is warranted 
for his service-connected lumbosacral strain.

In this case, the veteran has not been provided with notice 
of what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim for an increased rating for his low 
back disability, and what specific evidence, if any, the 
veteran is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  In this regard, the Board 
notes that a February 2002 RO letter primarily referenced the 
issue of service connection.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Circuit Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Circuit Court 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2002)).  The Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Additionally, there has been a change in the rating criteria 
applicable to the veteran's service-connected low back 
disorder.  The VA has issued revised regulations concerning 
the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  In addition, the Board observes that new 
regulations pertaining to the evaluation of disabilities of 
the spine became effective on September 26, 2003, and the 
veteran has not been apprised of either of the changes in the 
Diagnostic Code.  68 51454 - 51458 (August 27, 2003).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should consider the veteran's 
claim for an increased rating for his 
lumbar spine disability pursuant to all 
rating criteria in effect during the 
course of his appeal, including as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) and 68 51454 - 51458 (Aug. 27, 
2003).  Thereafter, if the determination 
remains adverse, the RO should furnish 
the veteran a supplemental statement of 
the case that includes the pertinent 
Diagnostic Codes, including as revised.  
The veteran should be afforded a 
reasonable period of time in which to 
respond.  Thereafter, the case should be 
forwarded to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



